                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                    :
      Plaintiff,                              :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-2483
                                              :
MIKE DOPKIN, et al.,                          :
     Defendants.                              :

                                              ORDER

       AND NOW, this 27th day of August, 2019, upon consideration of Plaintiff Jimi Rose’s

Amended Complaint (ECF No. 13), it is ORDERED that:

       1.     For the reasons stated in the Court’s Memorandum, Rose’s claims are

DISMISSED with prejudice with the exception of his First Amendment claims against Mike

Dopkin and Nancy Dischinat in their individual capacities.

       2.      The Clerk of Court shall TERMINATE Defendant Janet from the caption

because all of the claims against that Defendant have been dismissed.

       3.      The Clerk of Court shall issue summonses as to Defendants Dopkin and

Dischinat. Service of the summonses and the Amended Complaint, along with a copy of this

Order and accompanying Memorandum, shall be made upon the Defendants by the U.S.

Marshals Service. Rose will be required to complete USM-285 forms so that the Marshals can

serve the Defendants. Failure to complete those forms may result in dismissal of this case.

       4.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The
certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Rose is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       6.      Rose is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Rose shall attempt to

resolve any discovery disputes by contacting Defendants’ counsel directly by telephone or

through correspondence.

       7.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       8.      In the event a summons is returned unexecuted, it is Rose’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.



                                                  2
       9.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:


                                                /s/ Jeffrey L. Schmehl
                                                JEFFREY L. SCHMEHL, J.




                                                  3
